Exhibit 99.1 AT THE COMPANY AT CAMERON ASSOCIATES Robert Wilson – Chief Financial Officer Alison Ziegler212/554-5469 520/747-6600 FOR IMMEDIATE RELEASE Providence Service Corporation Reports Q3 4 Results Third Quarter Highlights: ● Revenue increased 42.5% to $394.2 million ● Adjusted EBITDA increased 15.9% to $13.6 million ● Entered into agreement to acquire Matrix Medical Network TUCSON, ARIZONA – November 5, 2014 The Providence Service Corporation (Nasdaq: PRSC) today announced its financial results for the third quarter ended September 30, 2014. Third Quarter 201 4 Results For the third quarter of 2014, the Company reported consolidated revenue of $394.2 million, an increase of 42.5% from $276.7 million in the third quarter of 2013. Non-emergency transportation services (NET) revenue grew 17.7% to $226.1 million in the third quarter of 2014, from $192.0 million in the third quarter of 2013. Human services revenue increased 8.6% to $92.0 million, from $84.7 million in the third quarter of 2013. Revenues for workforce development services, relating to the operations of Ingeus Limited (“Ingeus”) which the Company acquired on May 30, 2014, were $76.2 million for the third quarter of 2014. Net income was approximately $266,000, or $0.02 per diluted share, in the third quarter of 2014 compared to net income of $3.5 million, or $0.25 per diluted share, in the third quarter of 2013. Net income in the third quarter of 2014 included approximately $3.7 million in acquisition related costs primarily associated with the acquisition of CCHN Group Holdings, Inc., the parent company of Community Care Health Network, Inc. (d/b/a Matrix Medical Network) (“Matrix”), which closed on October 23, 2014, as well as approximately $3.3 million of compensation expense related to the immediate vesting of certain equity based compensation awards granted in the third quarter of 2014 and approximately $0.5 million of integration costs related primarily to Ingeus. EBITDA (non-GAAP) for the third quarter of 2014 was $9.9 million compared to $11.2 million in the third quarter of 2013. Adjusted EBITDA (non-GAAP) for the third quarter of 2014 increased 15.9% to $13.6 million compared to $11.7 million in the third quarter of 2013. A reconciliation of net income to EBITDA and Adjusted EBITDA is presented below. The Company had approximately 20.7 million individuals eligible to receive services under its NET Services contracts at September 30, 2014, an increase of 29.3% from approximately 16.0 million at September 30, 2013. Providence’s direct Human Services client census at September 30, 2014 was approximately 57,400, up 3.0% from 55,700 at September 30, 2013. Workforce Development client census at September 30, 2014 was approximately 232,000. Year to Date 2014 Results For the first nine months of 2014, the Company reported consolidated revenue of $1.0 billion, an increase of 21.5%, compared to $845.8 million in the first nine months of 2013. NET services revenue grew 9.8% to $640.4 million in the first nine months of 2014 from $583.0 million in the prior year period. Human services revenue increased 7.4% to $282.1 million, up from $262.8 million in the first nine months of 2013. Workforce development services revenue was $105.0 million, which related entirely to the inclusion of the Ingeus business. more— 64 E. Broadway Blvd. ● Tucson, Arizona 85701 ●Tel 520/747-6600 ●Fax 520/747-6605 ●www.provcorp.com Providence Service Corporation Page 2 Net income was $13.2 million, or $0.90 per diluted share, in the first nine months of 2014. This compares to net income of $16.1 million, or $1.17 per diluted share, in the first nine months of 2013. Net income in the first nine months of 2014 included approximately $8.0 million in acquisition related costs, primarily associated with the Ingeus and Matrix transactions, as well as approximately $3.3 million of compensation expense related to the immediate vesting of certain equity based compensation awards granted in the third quarter of 2014 and approximately $0.6 million of integration costs primarily related to Ingeus. EBITDA (non-GAAP) for the first nine months of 2014 was $44.3 million compared to $43.2 million in in the same period last year. Adjusted EBITDA (non-GAAP) for the first nine months of 2014 was $52.8 million, representing an increase of 19.4% from $44.2 million in the same period last year. A reconciliation of net income to EBITDA and Adjusted EBITDA is presented below. During the first nine months of 2014, the Company generated a total of $34.4 million in cash from operations. At September 30, 2014, the Company had unrestricted cash and cash equivalents of $136.9 million as well as approximately $102.3 million available for borrowing under the amended and restated senior secured credit facility. Long-term obligations at September 30, 2014 were $191.6 million. “We are pleased to report our first complete quarter that includes the results of Ingeus, which comprises our new Workforce Development Services segment,” said Warren Rustand, Chief Executive Officer. “The integration of Ingeus is proceeding as planned and we continue to pursue new opportunities for international expansion.” “In our legacy operations, our NET Services segment continues to produce increases in revenue while preserving favorable margins. In our Human Services segment, we are focusing on increasing our margins in certain markets. This initiative has resulted in our exit from the Texas foster care contract during the third quarter. We intend to continue to make additional progress in the quarters ahead.” “In addition, during the third quarter of 2014 we entered into an agreement to acquire Matrix, a leading provider of health risk assessments, which we closed on October 23, 2014. We are excited to enter the Medicare Advantage market and believe our combined scale and collective capabilities will allow us to deliver even greater value to our patients, payers, and providers.” Conference Call Providence will hold a conference call at 11:00 a.m. EST (9:00 a.m. MST) Thursday, November 6, 2014 to discuss its financial results and corporate developments. Interested parties are invited to listen to the call live over the Internet at http://investor.provcorp.com. The call is also available by dialing (866) 510-0712, or for international callers (617) 597-5380, and by using the passcode 95294887. A replay of the teleconference will be available on http://investor.provcorp.com. A replay will also be available until November 13, 2014 by dialing (888) 286-8010 or (617) 801-6888 and using passcode 31893926. About Providence Providence is a Tucson, Arizona-based company that provides and manages government sponsored human services, innovative global employment services and non-emergency transportation services. It offers: (1) non-emergency transportation management services to state Medicaid programs, local government agencies, hospital systems, health maintenance organizations, private managed care organizations and commercial insurers, as well as to individuals with limited mobility, people with limited means of transportation, people with disabilities and Medicaid members (2) home- and community-based counseling services, which include home-based and intensive home-based counseling, workforce development, substance abuse treatment services, school support services and correctional services; (3) foster care and therapeutic foster care services; (4) case management, referral and monitoring services; and (5) social improvement, employment and welfare services to various international government bodies and corporations. Providence is unique in that it provides and manages its human services primarily in the client’s own home or in community based settings, rather than in hospitals or treatment facilities and provides its non-emergency transportation services through local transportation providers rather than an owned fleet of vehicles. The Company provides a range of services through its direct entities to approximately 57,400 and 232,000 human services and workforce development services clients, respectively, with approximately 20.7 million individuals eligible to receive the Company's non-emergency transportation services. Its workforce development services include nearly 180 delivery sites spanning 10 countries. more— Providence Service Corporation Page 3 Non-GAAP Presentation In addition to the financial results prepared in accordance with U.S. generally accepted accounting principles (GAAP) provided throughout this press release, the Company has provided EBITDA and Adjusted EBITDA, non-GAAP measurements. Providence’s management utilizes these non-GAAP measurements as a means to measure overall operating performance and to better compare current operating results with other companies within its industry. Details of the excluded items and a reconciliation of the non-GAAP financial measures to the most comparable GAAP financial measure are presented in the table below. The non-GAAP measures do not replace the presentation of our GAAP financial results. The Company has provided this supplemental non-GAAP information because the Company believes it provides meaningful comparisons of the results of Providence’s operations for the periods presented in this press release. The non-GAAP measures are not in accordance with, or an alternative for, GAAP and may be different from non-GAAP measures used by some other companies. Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “believe,” “demonstrate,” “expect,” “estimate,” “forecast,” “anticipate,” “should” and “likely” and similar expressions identify forward-looking statements. In addition, statements that are not historical should also be considered forward-looking statements. Readers are cautioned not to place undue reliance on those forward-looking statements, which speak only as of the date the statement was made. Such forward-looking statements are based on current expectations that involve a number of known and unknown risks, uncertainties and other factors which may cause actual events to be materially different from those expressed or implied by such forward-looking statements. These factors include, but are not limited to, the global credit crisis, capital market conditions, the implementation of the healthcare reform law, state budget changes and legislation and other risks detailed in Providence’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the fiscal year ended December 31, 2013 and Quarterly Report on Form 10-Q for the quarter ended June 30, 2014. Providence is under no obligation to (and expressly disclaims any such obligation to) update any of the information in this press release if any forward-looking statement later turns out to be inaccurate whether as a result of new information, future events or otherwise. financial tables to follow Providence Service Corporation Page 4 The Providence Service Corporation Consolidated Statements of Income (in thousands except share and per share data) (UNAUDITED) Three months ended Nine months ended September 30, September 30, Revenues: Non-emergency transportation services $ 226,055 $ 192,011 $ 640,428 $ 583,028 Human services 91,987 84,702 282,135 262,809 Workforce development services 76,176 - 105,012 - Total revenues 394,218 276,713 1,027,575 845,837 Operating expenses: Cost of non-emergency transportation services 206,247 177,049 577,874 536,664 Client service expense 86,293 76,881 259,405 228,695 Workforce development service expense 66,707 - 91,130 - General and administrative expense 25,100 11,082 54,881 36,265 Depreciation and amortization 8,034 3,725 16,906 11,188 Asset impairment charge - - - 492 Total operating expenses 392,381 268,737 1,000,196 813,304 Operating income 1,837 7,976 27,379 32,533 Other expense: Interest expense, net 1,373 1,876 4,219 5,315 Loss on extinguishment of debt - 525 - 525 Income before income taxes 464 5,575 23,160 26,693 Provision for income taxes 198 2,048 9,936 10,612 Net income $ 266 $ 3,527 $ 13,224 $ 16,081 Earnings per share: Basic $ 0.02 $ 0.26 $ 0.92 $ 1.20 Diluted $ 0.02 $ 0.25 $ 0.90 $ 1.17 Weighted-average number of common shares outstanding: Basic 14,955,773 13,674,467 14,450,248 13,411,204 Diluted 15,176,105 14,049,329 14,723,360 13,711,124 more Providence Service Corporation Page 5 The Providence Service Corporation Consolidated Balance Sheets (in thousands except share and per share data) (UNAUDITED) September 30, December 31, Assets Current assets: Cash and cash equivalents $ 136,898 $ 98,995 Accounts receivable, net of allowance of $5.5 million in 2014 and $4.2 million in 2013 126,916 88,315 Other receivables 5,138 6,607 Prepaid expenses and other 25,073 11,831 Restricted cash 4,424 3,772 Deferred tax assets 3,228 2,152 Total current assets 301,677 211,672 Property and equipment, net 44,496 32,709 Goodwill 162,561 113,263 Intangible assets, net 118,753 43,476 Other assets 15,332 11,681 Restricted cash, less current portion 14,948 11,957 Total assets $ 657,767 $ 424,758 Liabilities and stockholders' equity Current liabilities: Current portion of long-term obligations $ 3,000 $ 48,250 Accounts payable 32,164 3,904 Accrued expenses 98,904 52,484 Accrued transportation costs 61,290 54,962 Deferred revenue 14,338 3,687 Reinsurance liability reserve 12,634 10,778 Total current liabilities 222,330 174,065 Long-term obligations, less current portion 188,600 75,250 Other long-term liabilities 59,338 15,359 Deferred tax liabilities 11,765 9,447 Total liabilities 482,033 274,121 Commitments and contingencies Stockholders' equity Common stock: authorized 40,000,000 shares; $0.001 par value; 15,915,200 and 14,477,312 issued and outstanding (including treasury shares) 16 14 Additional paid-in capital 220,388 194,363 Accumulated deficit ) ) Accumulated other comprehensive income (loss), net of tax ) ) Treasury shares, at cost, 1,013,519 and 956,442 shares ) ) Total Providence stockholders' equity 175,723 143,676 Non-controlling interest 11 6,961 Total stockholders' equity 175,734 150,637 Total liabilities and stockholders' equity $ 657,767 $ 424,758 more Providence Service Corporation Page 6 The Providence Service Corporation Consolidated Statements of Cash Flows (in thousands) (Unaudited) Nine months ended September 30, Operating activities Net income $ 13,224 $ 16,081 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 8,938 5,802 Amortization 7,968 5,386 Provision for doubtful accounts 1,770 2,570 Stock based compensation 5,375 2,402 Deferred income taxes ) 1,395 Amortization of deferred financing costs 607 746 Loss on extinguishment of debt - 525 Excess tax benefit upon exercise of stock options ) ) Asset impairment charge - 492 Other non-cash charges ) 352 Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) 5,033 Other receivables 1,470 342 Restricted cash 168 ) Prepaid expenses and other 85 ) Reinsurance liability reserve 3,995 2,720 Accounts payable and accrued expenses 13,475 15,744 Accrued transportation costs 6,328 ) Deferred revenue 628 ) Other long-term liabilities ) 52 Net cash provided by operating activities 34,372 45,659 Investing activities Acquisitions, net of cash acquired ) - Purchase of property and equipment ) ) Net increase in short-term investments ) ) Restricted cash for reinsured claims losses ) ) Net cash used in investing activities ) ) Financing activities Repurchase of common stock, for treasury ) ) Proceeds from common stock issued pursuant to stock option exercise 10,880 9,244 Excess tax benefit upon exercise of stock options 2,835 999 Proceeds from long-term debt 115,000 76,000 Repayment of long-term debt ) ) Debt financing costs ) ) Capital lease payments and other 36 (8 ) Net cash provided by financing activities 80,022 1,198 Effect of exchange rate changes on cash ) ) Net change in cash 37,903 35,240 Cash at beginning of period 98,995 55,863 Cash at end of period $ 136,898 $ 91,103 more Providence Service Corporation Page 7 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA (in thousands) (Unaudited) Three months ended Nine months ended September 30, September 30, Net income $ 266 $ 3,527 $ 13,224 $ 16,081 Interest expense, net 1,373 1,876 4,219 5,315 Provision for income taxes 198 2,048 9,936 10,612 Depreciation and amortization 8,034 3,725 16,906 11,188 EBITDA 9,871 11,176 44,285 43,196 Acquisition related costs 3,686 - 8,010 - Loss on extinguishment of debt - 525 - 525 Asset impairment charge - - - 492 Payments related to termination of executive officers, net (a) - - 511 - Adjusted EBITDA $ 13,557 $ 11,701 $ 52,806 $ 44,213 (a) Net of benefit of forfeiture of stock based compensation. ###
